               Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
JOB CREATORS NETWORK,                                          )
                                                               )
                                                               )
                           Plaintiff,                          )
                                                               )
                           v.                                  )   COMPLAINT
                                                               )
OFFICE OF THE COMMISSIONER OF                                  )   JURY TRIAL DEMANDED
BASEBALL D/B/A MAJOR LEAGUE                                    )
BASEBALL, ROBERT D. MANFRED JR.,                               )
MAJOR LEAGUE BASEBALL                                          )
PLAYERS ASSOCIATION, TONY CLARK,                               )
AND JOHN DOES 1-50,                                            )
                                                               )
                           Defendants.                         )
---------------------------------------------------------------x


        Plaintiff, through its undersigned counsel, for its complaint, hereby avers:

                                               Nature of Action

      1.         In July 2019, Major League Baseball publicly announced that the 2021 All-Star

Game would be played in July 2021 at SunTrust Park (now named Truist Park), the home field

of the Atlanta Braves in Cobb County, Georgia. The All-Star Game is a national attraction that

generates extraordinary revenue for the host city. Businesses from mom-and-pop restaurants and

bars to national hotel chains prepare years and months in advance for the event. Tables are

reserved, hotel rooms are booked, events are planned, people are hired. Cobb County budgeted

expenses of $2 million for improvements and municipal hiring to meet the expected influx of

tourists and fans for the big event. Businesses in the Atlanta metro region stood to earn $100

million. Multiple municipalities were counting on millions more in tax revenues.

      2.         Thousands of hard-working ordinary men and women in the Atlanta area, many

reeling from the psychological trauma and economic havoc of the COVID-19 pandemic, relied
             Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 2 of 21




on MLB’s unqualified promise to hold the 2021 All-Star Game in Truist Park. They were

looking forward to the beginning of a return to normalcy, with the country opening up and the

All-Star Game coming to town. For 21 months, from July 2019 through March 2021, these men

and women planned and budgeted and invested and hoped for a wonderful and profitable event.

     3.        Defendants took this all away in the blink of an eye. On March 26, 2021, Georgia

Governor Brian Kemp signed the Election Integrity Act. The law intended to strengthen the

integrity of mail-in ballots and added other measures to Georgia’s voting laws. The Act had

nothing to do with baseball. It had nothing to do with the All-Star Game. It had nothing to do

with the honest, hard-working men and women of Georgia who relied on MLB’s promise to hold

the All-Star Game at Truist Park.

     4.        Defendants, however, purport to have perceived the new law as an affront to

voters and decided to protest this new law, but not through a legal challenge or through

petitioning the legislature or governor. Instead, they decided to punish the people and small

businesses of Atlanta purposefully and maliciously.

     5.        In remarkably candid and unequivocal declarations, MLB stated that the new law

discriminated against voters, and as a result the All-Star Game must be taken away from Atlanta.

     6.        Even the President of the United States publicly stated that he “support[ed] Major

League Baseball moving this year’s All-Star Game out of Atlanta in response to recently signed

legislation that tightens voting laws in Georgia. . . . This is Jim Crow on steroids, what they’re

doing in Georgia.”

     7.        On April 2, 2021, the MLB announced that it was moving the All-Star Game out

of Atlanta. On April 6, 2021, MLB awarded the Game to Denver, Colorado.




                                                      2
             Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 3 of 21




     8.        Defendants’ purposeful and outrageous conduct violated the federal rights

protected by 42 USC §§ 1983, 1985(3), which provides an action against persons who deprive

others “of any rights, privileges, or immunities secured by the Constitution and laws” or

depriving “any person or class of persons of the equal protection of the laws.” Their dishonest

conduct also maliciously interfered with Plaintiff’s business relations and breached promises

relied upon by Plaintiff. As a result, Plaintiff and its members have been damaged by not less

than $100 million. Further, there is no question that Defendants, through unprecedented cruelty

and hostility, intended to hurt and damage Plaintiff. This Court should award at least $1 billion

in punitive damages.

                                          THE PARTIES

     9.         Plaintiff Job Creators Network ("JCN") is a not-for-profit corporation, registered

under section 501(c)(4) of the Internal Revenue Code and organized under the laws of the

District of Columbia. It has a principal place of business at 15455 North Dallas Parkway, Suite

600, Addison, Texas 75001.

    10.        JCN is a nonpartisan organization whose mission is to educate employers and

employees of Main Street America, in order to protect the 85 million people who depend on the

success of small businesses. JCN provides its members with the tools to become the voice of

free enterprise in the media, in Congress, in state capitals, in their communities, and their

workplaces -- allowing them to hold policymakers and politicians accountable to job creators and

their employees. When JCN members suffer injury due to bad public policy, JCN amplifies their

stories in the media to educate policymakers and the public about the significant consequences of

bad public policy in an attempt to rectify it.




                                                      3
             Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 4 of 21




       11.     JCN supports over 30 million small businesses nationwide, with over 10,000

businesses in Georgia. JCN’s members include 3,600 small businesses and their supporters in

the Atlanta metropolitan region, which is comprised of Fulton, DeKalb, Gwinnett, Cobb,

Clayton, Coweta, Douglas, Fayette, and Henry Counties.

       12.     Some of these businesses are going to suffer substantial losses if the All-Star

Game is not immediately reinstated in Truist Park. According to the U.S. Census Bureau,

Atlanta has a 51% black population, while Denver’s black population is only 9%. U.S. Census

Bureau data also indicates that there are roughly 7.5 times more black-owned small businesses in

Georgia than Colorado.

       13.     The cancellation of the All-Star Game has also caused direct damage to JCN.

Since April 2, 2021, JCN has had to divert resources to address the grave harm to its Atlanta-area

members and incurred expenses, which include leasing signs in New York's Times Square and

advertising in The New York Times. It has also been required to divert personnel from its

fundraising efforts resulting in lower receipts. Together, these costs amount to over $1.6 million.

       14.     Defendant Office of the Commissioner of Baseball d/b/a Major League Baseball

(“MLB”) is an unincorporated association whose members are the thirty Major League Baseball

Clubs. MLB, on behalf of its members, and acting through its Office of the Commissioner, has

responsibility and is vicariously liable for administrative and operational matters related to Major

League Baseball. MLB’s principal place of business is 245 Park Avenue, New York, New York

10167. MLB is organized under the laws of New York. MLB’s members receive substantial

public funding for their stadiums. MLB also enjoys certain federal immunities from antitrust

law.




                                                     4
              Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 5 of 21




    15.        The All-Star Game is an event organized by the MLB which is played by selected

players from the league’s thirty teams. The MLB’s Constitution provides special rules of the

All-Star Game. Specifically, the Constitution requires the creation of the Major League Central

Fund, which is an account jointly owned by the Major League teams and administered by the

Commissioner. All net revenues from the All-Star Game are to be deposited into this account.

With the exception of 1945, the MLB has promoted and staged an All-Star Game every year

since 1933.

    16.        Defendant Robert D. Manfred Jr. is the Commissioner of Baseball. As

Commissioner, he has executive authority to act on behalf of the MLB. Upon information and

belief, Mr. Manfred is domiciled in Rye, New York and regularly conducts business at MLB’s

Manhattan offices. MLB and Mr. Manfred are collectively referred to as the “MLB Defendants”

    17.        Defendant Major League Baseball Players Association (“MLBPA”) is the union

organized under New York law that represents players on the 40-man rosters of the 30 Major

League baseball teams and is vicariously liable for the acts of its Executive Director. MLBPA’s

principal place of business is at 12 East 49th Street, New York, New York 10017.

    18.        Defendant Tony Clark is the Executive Director of MLBPA. He has the authority

to act on behalf of MLBPA. Upon information and belief, he is domiciled in New Jersey. Mr.

Clark regularly conducts business in New York at MLBPA’s Manhattan offices. (MLBPA and

Mr. Clark are collectively referred to as the “MLBPA Defendants”).

    19.        Defendants John Does 1-50 are businesses, corporations and individuals that

conspired with Defendants to violate 42 USC §1985 and participated in committing the other

tortious claims set forth below. However, at present the identities of these persons are unknown.




                                                    5
             Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 6 of 21




                               JURISDICTION AND VENUE

    20.        This Court has original jurisdiction pursuant to 28 USC §§ 1331 and 1343(a).

    21.        This Court has supplemental jurisdiction over the state law claims pursuant to 28

USC § 1367.

    22.        This Court has diversity jurisdiction pursuant to 28 USC § 1332(a) as the claims

are between citizens of different states and the amount in controversy exceeds $75,000.

    23.        Venue is proper in this Court under 28 U.S.C. §§ 1391(b) (2) and (b) (3).

                                            FACTS

    24.        On or about July 9, 2019, MLB announced that the 2021 All-Star Game would be

held at SunTrust Park, the home of the Atlanta Braves, in Cobb County, Georgia. In 2020, the

Braves change the name from SunTrust to Truist Park.

    25.        The Braves had been lobbying MLB to host the event at Truist Park since the

Cobb County ballpark opened in 2017. The Game would extend an extraordinary recent run of

sporting mega-events to metro Atlanta, drawn there by two new stadiums that opened in 2017 at

a combined cost of more than $2 billion. Truist Park was financed by hundreds of millions of

dollars in public funding.

    26.        Like other marquee sports events, the All-Star Game has grown over the years

into a multi-day attraction that extends well beyond the Game itself. Two days before the main

event, the All-Star Futures game is played, featuring top minor-league prospects. One day before

the Game, the popular Home Run Derby is held, featuring many of the baseball’s top sluggers.

Those events were scheduled to be held at Truist Park.

    27.        In mid-March 2021, Cobb County Chief Financial Officer William Volckmann

released a memo in which he estimated that the All-Star Game at Truist Park in July would cost



                                                   6
             Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 7 of 21




taxpayers about $2 million in expenses, but the county would see a “robust return” on the

investment. Indeed, over the past ten years, hosting cities have enjoyed economic activity

ranging from $37 million to $190 million. Volckmann noted that: “Many of our surrounding

hotels/motels are already completely sold out and the travel and tourism industry, restaurants and

event venues will certainly benefit from the All-Star Game.”

                                    The Election Integrity Act

    28.        During the 2020 general election, complaints of widespread voting fraud and

irregularities were made in several states, including Georgia, and dozens of lawsuits were filed

challenging the results in state and federal courts. While many lawsuits were dismissed on

procedural or jurisdictional grounds, proceedings are ongoing in several states, as are forensic

audits in Arizona, Georgia, and New Hampshire, as well as legislative investigations.

    29.        In early 2021, Georgia State Senators Burns, Miller, Dugan, Ginn and Anderson

introduced Georgia Senate Bill 202 (“SB 202”), where election reforms were proposed.

    30.        Ultimately, election reforms were voted on and passed through SB 202, the

Election Integrity Act. The law aims to prevent future abuses, promote transparency and

confidence in election laws, ensure consistent interpretation and implementation of voting laws,

prohibit a range of practices that facilitate voting fraud like ballot harvesting, and enact other

facially neutral election law reforms. They include:

        Election officials shall provide daily notice of the number of ballots received
         by type and the number of provisional ballots.
        Secretary of State shall obtain regular information regarding voters who may
         have moved to another state, died, or otherwise become ineligible to vote in
         Georgia and use such information to conduct list maintenance of eligible
         voters.
        Emergency rules adopted by the State Election Board must be submitted 20
         days prior to the rule taking effect and may be suspended by a majority vote
         of the state House or Senate committees on Judiciary.




                                                      7
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 8 of 21




        State Election Board shall appoint an independent performance review board
         with authority to investigate and evaluate local election officials' technical
         competency and compliance with state law and regulation.
        Attorney General shall have the authority to create a telephone hotline for
         voters to file complaints and allegations of voter intimidation and illegal
         election activities.
        Require notice for adoption of emergency rules and consent agreements by
         State Elections Board.
        Eliminate private funding of county election offices. Legislature will study
         proposed method for state to accept private funding for elections.
        Replace signature matching on absentee ballot requests and absentee ballots
         with driver's license number and other types of identification.
        Absentee ballot outer envelopes shall have a privacy flap to keep personal
         information from view.
        Establishes uniform rules for drop boxes, including monitoring inside an early
         voting location. Under a health emergency order to facilitate social
         distancing, drop boxes may be utilized more widely outside with security
         cameras.
        Set start and end dates for absentee ballot applications to better coincide with
         early voting period.
        Third parties may only send absentee ballot applications to individuals who
         have not already requested, received, or voted an absentee ballot.
        Eliminate mobile voting locations, except for emergencies declared by
         Governor at a particular precinct.
        Prohibit offering anything of value within 150 feet of a polling place, except
         water bottles offered by elections officials.
        Prohibit out-of-precinct voting.
        Require testing of voting machines and greater public notice and viewing for
         testing prior to elections.
        Implement security paper for ballots that includes features to authenticate the
         ballot.
        Create bipartisan ballot duplication panels for any ballots that need to be
         adjudicated.

    31.         On March 26, 2021, Georgia Governor Brian Kemp signed the Election Integrity

Act into law.

    32.         On that same day, March 26, 2021, Defendant Tony Clark, MLB Players

Association executive director, publicly stated: the “players are very much aware” of the Georgia

law. “As it relates to the All-Star Game, we have not had a conversation with the league on that

issue. If there is an opportunity to, we would look forward to having that conversation.”




                                                    8
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 9 of 21




    33.       On March 31, 2021, Mr. Biden publicly stated: “he would support Major League

Baseball moving this year's All-Star Game out of Atlanta in response to recently signed

legislation that tightens voting laws in Georgia.” Mr. Biden told Sage Steele of ESPN; “This is

Jim Crow on steroids, what they're doing in Georgia.”

    34.       Between March 26th and April 1st, 2021, Defendants Manfred and Clark

discussed the Georgia Election Integrity Act and the plan to punish Atlanta-based residents and

businesses—including Plaintiff and its members—by moving the All-Star Game out of Atlanta.

    35.       On Friday, April 2, 2021, after agreement was reached among Defendants,

Commissioner Manfred announced the MLB’s decision to move the All-Star Game from

Atlanta.

    36.       News reports covered the decision:

       Major League Baseball said Friday, April 2, 2021, it will move this season's All-
       Star game, a high-profile event that had been scheduled for Truist Park in July,
       out of Georgia in response to the state's new voting law. MLB Commissioner
       Rob Manfred made the decision eight days after Gov. Brian Kemp signed the
       sweeping elections overhaul into law amid fierce opposition from Democrats and
       voting rights activists. “I have decided that the best way to demonstrate our
       values as a sport is by relocating this year's All-Star game,” Manfred said. “Major
       League Baseball fundamentally supports voting rights for all Americans and
       opposes restrictions to the ballot box.” 1

    37.       On April 6, 2021, the MLB announced that the All-Star Game was to be played at

Coors Field in Denver, Colorado. The Game is scheduled for July 13, 2021.

    38.       Georgia state officials urged the MLB to reconsider its draconian decision.




1
 MLB Moves All-Star Game Out Of Georgia Over Voting Law, Atlanta-Journal Constitution, By
Tim Tucker, Greg Bluestein, Stephen Deere (4/02/2021). https://www.ajc.com/sports/atlanta-
braves/mlb-will-move-all-star-game-out-of-atlanta/TCUEJPUPZZD2RCO3DY5OZH62OU/



                                                   9
              Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 10 of 21




      39.        Cobb County Board of Commissioners Chairwoman Lisa Cupid appealed to

Defendant Clark to help keep the All-Star Game in Atlanta because Cobb businesses were in

desperate need of the dollars it would bring. Clark ignored her pleas.

      40.        Georgia Governor Kemp called losing the event “the direct result of repeated lies

from Joe Biden and Stacey Abrams about a bill that expands access to the ballot box and ensures

the integrity of our elections.” 2 The lies included claims of voter suppression and not allowing

voters water while they wait on line to vote:

          The Washington Post fact-checked various complaints about the Georgia bill,
          ultimately finding that the experts it spoke to said “the net effect was to expand
          the opportunities to vote for most Georgians, not limit them.”

          Specifically, the Post found that while Biden and others claimed the new law
          “ends voting hours early so working people can’t cast their vote after their shift is
          over.” As the Post noted, the new law does no such thing.

          Critics of the bill also falsely claimed the new Georgia bill would prohibit food or
          drink from being passed out to people waiting in line to vote. As The Daily Wire
          previously reported, the bill does not prevent people waiting in line to vote from
          receiving food or water, but politicians and their staff cannot provide it in an
          effort to secure votes. Poll workers can pass out water or food as they see fit. 3

      41.        The damages resulting from the cancellation of the All-Star Game in Atlanta are

staggering. More than 8,000 hotel reservations were canceled; revenues from ticket sales and

stadium food by the more than 41,000 expected to attend the events at Truist Park were lost.

Past MLB All-Star events have generated staggering sums for the host communities. New York

City enjoyed $190 million in economic activity as a result of hosting the 2013 All-Star Game.


2
    Id.
3
  Stacey Abrams Pushed Misinformation About Georgia Voting Bill. Now She’s Upset By The
Consequences. By Ashe Schow, April 3, 2021. DailyWire.com.
https://www.dailywire.com/news/stacey-abrams-pushed-misinformation-about-georgia-voting-
bill-now-shes-upset-by-the-consequences



                                                       10
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 11 of 21




    42.         The CEO of Cobb County, Georgia’s tourism arm estimated that MLB’s decision

to move the All-Star Game to Colorado will cost the local economy $100 million.

    43.         Additionally, follow-on events scheduled in Atlanta, such as conventions, have

been canceled. Notably, A-List actor Will Smith has canceled his filming of the movie

Emancipation in Georgia.

                             MLB Defendants’ Status as State Actors

    44.         Most if not all MLB clubs are state actors acting under color of law as recipients

of substantial state and local financing and as tenants of stadiums owned by state and local

authorities. This public involvement ties the MLB clubs to constitutional requirements like the

Equal Protection Clause, Ludtke v. Kuhn, 461 F. Supp. 86, 92-96 (S.D.N.Y. 1978) (New York

Yankees), as it does for other sufficiently involved public tenants. Burton v. Wilmington Parking

Auth., 365 U.S. 715, 717 (1961). Indeed, Truist Park, home of the Atlanta Braves, was

constructed with substantial funding from Cobb County. “The Rockies lease Coors Field and its

surrounding walkways and sidewalks from the Denver Metropolitan Major League Baseball

Stadium District (Stadium District), a public entity.” Lewis v. Colo. Rockies Baseball Club, 941

P.2d 266, 269 (Colo. 1997). “The Stadium District is ‘a body corporate and politic and a

political subdivision of the state.’” Id.

    45.         MLB is a state actor acting under color of law as an unincorporated association of

state actors acting under color of law and as the recipient of a unique statutory and judicial

exemption from the anti-trust laws, itself a substantial federal economic benefit.




                                                     11
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 12 of 21




                                 FIRST CLAIM FOR RELIEF
                         Violation of the KKK Act -- 42 USC § 1985(3)
                                    Against All Defendants

    46.         Plaintiff repeats the prior paragraphs.

    47.         The Ku Klux Klan Act, 42 U.S.C. § 1985(3), enacted in 1871, was intended to

protect against conspiracies resulting in damages to another in his person or property, and in

relevant part states:

        If two or more persons in any State or Territory conspire . . . for the purpose of
        depriving, either directly or indirectly, any person or class of persons of the equal
        protection of the laws, or of equal privileges and immunities under the laws
        (deprivation clause); or for the purpose of preventing or hindering the constituted
        authorities of any State or Territory from giving or securing to all persons within
        such State or Territory the equal protection of the laws (hindrance clause); . . . in
        any case of conspiracy set forth in this section, if one or more persons engaged
        therein do, or cause to be done, any act in furtherance of the object of such
        conspiracy, whereby another is injured in his person or property, or deprived of
        having and exercising any right or privilege of a citizen of the United States, the
        party so injured or deprived may have an action for the recovery of damages
        occasioned by such injury or deprivation, against any one or more of the
        conspirators.

42 U.S.C. § 1985(3) (parentheticals not in original). The Defendants’ actions set forth

here violate both equal protection and equal privileges and immunities under the

“deprivation clause” and hinder Georgia’s duly elected government from ensuring equal

protection of the laws under the “hindrance clause” of § 1985(3) by violating the Equal

Protection Clause of the Fourteenth Amendment and the Privileges and Immunities

Clause of Article IV of the Constitution.


    48.         Between March 26 and April 2, 2021, Defendants plotted, coordinated, and

executed a common plan and conspiracy to cancel the All-Star Game in Atlanta with the intent to

injure and deprive residents and businesses of Atlanta, Georgia of their Constitutional rights




                                                     12
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 13 of 21




protected under not only “equal protection of the laws” but also “equal privileges and immunities

under the laws.”

    49.        Defendants’ conspiratorial conduct has had a punitive impact on employment

arising from the All-Star Game that would have been in Atlanta, Georgia but was deliberately

moved to Denver, Colorado, based on conduct aimed to intimidate and punish local business, in

violation of Plaintiff JCN and its members’ Equal Protection under the laws. According to the

U.S. Census Bureau, Atlanta has a 51% black population, while Denver’s black population is

only 9%. U.S. Census Bureau data also indicates that there are roughly 7.5 times more black-

owned small businesses in Georgia than Colorado.

    50.        This punishment was maliciously carried out against Plaintiff and its members

because of the exercise of their state elected representatives to enact election laws.

    51.        In furtherance of this conspiracy, Defendants engaged in a concerted campaign to

misinform their supporters and the public, encouraging, and promoting intimidation and

deprivation of Constitutional rights of Atlanta’s residents—including Plaintiff and its members—

in furtherance of Defendants’ common plan to promote lies about the Election Integrity Act in an

attempt to justify the collective punishment, damage, and intimidation of Plaintiff by removing

the All-Star Game from Atlanta.

    52.        Defendants intended to coerce Georgia’s duly elected Governor and Legislature to

repeal the Election Integrity Act and thereby to allow the improper election practices that the

Election Integrity Act prohibits, and the ballot integrity measures that the Act requires.

    53.        As a result, Defendants acted beyond any plausible legitimate civic or moral

concern affecting the integrity of the sport of baseball. These Defendants conspired to cancel the




                                                     13
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 14 of 21




All-Star Game in Atlanta, Georgia on April 2, 2021, despite its long-planned event, with a direct,

punitive, and malicious intent to hurt, intimidate and sanction Plaintiff.

    54.        Plaintiff and its members were injured as a direct and proximate result of the

aforesaid conduct in an amount to be determined at trial, but not less than $100 million.

    55.        Defendants’ conduct was willful and contumacious and designed to inflict

substantial harm upon Plaintiff. Accordingly, the Court should award not less than $1 billion in

punitive damages.


                                SECOND CLAIM FOR RELIEF
                                  Violation of 42 USC § 1983
                                   Against MLB Defendants

    56.        Plaintiff repeats the prior paragraphs.

    57.        42 U.S. Code § 1983, provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress, except that in
       any action brought against a judicial officer for an act or omission taken in such
       officer’s judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief was unavailable. For the
       purposes of this section, any Act of Congress applicable exclusively to the
       District of Columbia shall be considered to be a statute of the District of
       Columbia.


    58.        In addition to violating the Equal Protection and Privileges and Immunities

Clauses described above, the MLB Defendants also violated the Dormant Commerce Clause.

Although the Commerce Clause empowers Congress to regulate interstate and foreign commerce

it also applies where defendants seek to impose a restriction on permissible state regulation.




                                                     14
             Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 15 of 21




    59.        MLB Defendants intended to punish Georgians because their state enacted a

reasonable ballot-integrity statute and to coerce Georgia and its duly elected government to

surrender Georgia’s sovereignty in our federal system.

    60.        Plaintiff and its members were injured as a direct and proximate result of the

aforesaid conduct in an amount to be determined at trial, but not less than $100 million.

    61.        MLB Defendants’ conduct was willful and contumacious and designed to inflict

substantial harm, including reputational harm, upon Plaintiff. Accordingly, the Court should

award not less than $1 billion in punitive damages.

                                THIRD CLAIM FOR RELIEF
                              Tortious Interference with Contract
                                    Against All Defendants

    62.        Plaintiff repeats the prior paragraphs.

    63.        On or about July 9, 2019, MLB announced that the 2021 All-Star Game would be

played at SunTrust Park in Atlanta.

    64.        Plaintiff’s members had valid contracts as third-party beneficiaries to MLB’s

agreement to hold the All-Star Game in Atlanta on July 13, 2021. These businesses include hotel

or sleeping accommodations that were reserved, event spaces and event planners under contract,

restaurants that have been reserved, and a host of small business services and performance

contracts.

    65.        The All-Star Game has grown over the years into a multi-day attraction that

extends well beyond the Game itself. Two days before the main event, the All-Star Futures

game is played, featuring top minor-league prospects. One day before the main event, the

popular Home Run Derby is held, featuring many of the sport's top sluggers. Those events were

scheduled to be held at Truist Park.



                                                      15
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 16 of 21




    66.        Defendants were aware of such contracts, based on prior All-Star Games and

general public knowledge.

    67.        Defendants maliciously and illegally cut off Plaintiff’s access to the planned and

agreed upon All-Star Game, including the ability to honor service agreements and/or anticipated

business relationships.

    68.        Plaintiff has been injured in an amount to be determined at trial.

    69.        Defendants’ actions were carried out with the purposeful intent to damage and

harm Plaintiff. Punitive damages should be awarded in amount to be determined at trial.


                              FOURTH CLAIM FOR RELIEF
                      Tortious Interference with Business Relationships
                                   Against All Defendants

    70.        Plaintiff repeats the prior allegations.

    71.        On or about July 9, 2019, MLB announced that the 2021 All-Star Game would be

played at SunTrust Park in Atlanta.

    72.        Plaintiff’s members include small businesses that had hotel or sleeping

accommodations, event spaces and events, restaurants reservations and/or other small business

services that were dependent on the All-Star Game.

    73.        Defendants were aware of such contracts and business relationships, which is

public knowledge.

    74.        Defendants maliciously and illegally cut off Plaintiff’s access to the planned and

agreed upon All-Star Game, including the ability to honor service agreements and/or anticipated

business relationships.

    75.        Plaintiff has been injured in an amount to be determined at trial.




                                                      16
               Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 17 of 21




    76.          Defendants’ actions were carried out with the purposeful intent to damage and

harm Plaintiff. Punitive damages should be awarded in amount to be determined at trial.

                                   FIFTH CLAIM FOR RELIEF
                                       Promissory Estoppel
                                   Against the MLB Defendants

    77.          Plaintiff repeats the prior paragraphs.

    78.          On or about July 9, 2019, MLB announced that the 2021 All-Star Game would go

to SunTrust Park in Atlanta, Georgia. The promise that the Game would go to Atlanta was not

conditional.

    79.          For the next 21 months, up and to April 2, 2021, businesses entered contracts, set

aside other potential business, budgeted, planned, hired, and expected to engage in business

relating to the All-Star Game in July 2021.

    80.          The MLB Defendants should have reasonably expected Plaintiff to rely on its

promise to hold the All-Star Game at Truist Park. The MLB Defendants knew, from prior years

of promoting and holding the All-Star Game in various cities, that local businesses plan and

promise, budget and spend, in reliance on business and revenues derived from the All-Star

Game.

    81.          On April 2, 2021, the MLB breached its promise to Plaintiff and move the All-

Star Game out of Atlanta. On April 6, 2021 it awarded the Game to Denver, Colorado.

    82.          Plaintiff and its members were injured as a proximate cause of MLB Defendants’

breach.

    83.          Plaintiff and its members have been damaged in an amount to be determined at

trial, but not less than $100 million.




                                                      17
            Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 18 of 21




                                  SIXTH CLAIM FOR RELIEF
                                       Civil Conspiracy
                                     Against All Defendants

    84.        Plaintiff repeats all the prior paragraphs.

    85.        Defendants plotted, coordinated, and executed a common plan to injure and

deprive residents and businesses of the Atlanta metropolitan region of their Constitutional rights

and interfered in their contractual and business relations by maliciously and deliberately moving

the All-Star Game three months before it was scheduled to be played, after having publicly and

unconditionally promised for 21 months to hold the Game there. Defendants specifically and

intentionally harmed and targeted Plaintiff and its members in order to shun and injure anyone

for their association as Georgians, and to intimidate Georgians, including Plaintiff, so that they

do not associate in the future with any who supported the state legislature and/or governor.

    86.        Plaintiff and its members have been damaged in an amount to be determined at

trial but not less than $100 million.

    87.        Defendants’ conduct was willful and contumacious and designed to inflict

substantial harm upon Plaintiff. Accordingly, the Court should award not less than $1 billion in

punitive damages.

                               SEVENTH CLAIM FOR RELIEF
                                     Injunctive Relief
                                   Against All Defendants

    88.        Plaintiff repeats the prior paragraphs.

    89.        Defendants have violated the Equal Protection Clause, the Privileges and

Immunities Clause and the Dormant Commerce Clause, as well as the other torts set forth above,

by moving the 2021 All-Star Game out of Atlanta.




                                                     18
               Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 19 of 21




    90.          Plaintiff will suffer irreparable injury if the Game is not immediately moved back

to Atlanta. Plaintiff also demands specific performance on MLB’s promise to hold the Game at

Truist Park.

    91.          Defendants should be enjoined to immediately restore the 2021 Game to Truist

Park in Atlanta, together with all pre-game events.

                                          JURY DEMAND

    92.          Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        On the First Claim For Relief, damages against all Defendants, jointly and severally,

           in an amount to be determined at trial, but not less than $100 million to be placed in a

           fund administered by Plaintiff under the Court’s supervision and distributed to

           victims of Defendants’ tortious conduct; and punitive damages against all Defendants

           jointly and severally in an amount to be determined at trial but not less than $1

           billion;

        On the Second Claim For Relief, damages against the MLB Defendants, jointly and

           severally, in an amount to be determined at trial, but not less than $100 million to be

           placed in a fund administered by Plaintiff under the Court’s supervision and

           distributed to victims of Defendants’ tortious conduct; and punitive damages against

           all Defendants jointly and severally in an amount to be determined at trial but not less

           than $1 billion;

        On the Third Claim For Relief, damages against all Defendants, jointly and severally,

           in an amount to be determined at trial, but not less than $100 million to be placed in a

           fund administered by Plaintiff under the Court’s supervision and distributed to




                                                      19
    Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 20 of 21




   victims of Defendants’ tortious conduct; and punitive damages against all Defendants

   jointly and severally in an amount to be determined at trial but not less than $1

   billion;

 On the Fourth Claim For Relief, damages against all Defendants, jointly and

   severally, in an amount to be determined at trial, but not less than $100 million to be

   placed in a fund administered by Plaintiff under the Court’s supervision and

   distributed to victims of Defendants’ tortious conduct; and punitive damages against

   all Defendants jointly and severally in an amount to be determined at trial but not less

   than $1 billion;

 On the Fifth Claim for Relief, damages against the MLB Defendants in an amount to

   be determined at trial, but not less than $100 million to be placed in a fund

   administered by Plaintiff under the Court’s supervision and distributed to victims of

   Defendants’ tortious conduct;

 On the Sixth Claim For Relief, damages against all Defendants, jointly and severally,

   in an amount to be determined at trial, but not less than $100 million to be placed in a

   fund administered by Plaintiff under the Court’s supervision and distributed to

   victims of Defendants’ tortious conduct; and punitive damages against all Defendants

   jointly and severally in an amount to be determined at trial but not less than $1

   billion;

 On the Seventh Claim For Relief enjoining Defendants to immediately transfer the

   2021 All-Star Game back to Truist Park with all pre-game events;




                                            20
          Case 1:21-cv-04818 Document 1 Filed 05/31/21 Page 21 of 21




       For costs and attorneys’ fees relating not only to this action but also to claims against

         the fund administered by Plaintiff under the Court’s supervision brought by victims of

         Defendants’ tortious conduct; and

       For whatever further relief the Court deems necessary and proper.

Dated: New York, New York
       May 31, 2021


                                                    /s/ Howard Kleinhendler
                                                    Howard Kleinhendler
                                                    HOWARD KLEINHENDLER ESQUIRE
                                                    369 Lexington Avenue, 12th Floor
                                                    New York, New York 10017
                                                    Tel. (917) 793-1188
                                                    howard@kleinhendler.com

                                                    Counsel for Plaintiff




                                                  21
